                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

CLEARVIEW IMAGING, LLC, as
assignee, individually, and on behalf of
all others similarly situated d/b/a
Clearview Open MRI,

       Plaintiff,

v.                                               Lead Case No: 8:19-cv-1299-T-35CPT
                                                      Case No: 8:19-cv-1881-T-35AEP

PROGRESSIVE AMERICAN
INSURANCE COMPANY and
PROGRESSIVE SELECT INSURANCE
COMPANY,

       Defendants.


                                         ORDER

       THIS CAUSE comes before the Court for consideration of Plaintiff’s Motion for

Status Conference, (Dkt. 70), Defendants’ response in opposition thereto, (Dkt. 71), and

Plaintiff’s Motion for Extension of Time and/or Protective Order Regarding Defendants’

Three Motions to Compel and Pending Discovery. (Dkt. 76) Plaintiff requests an extension

of time to respond to Defendants’ Motions to Compel, (Dkts. 73, 74, 75), and other

pending discovery until after the Court rules on Defendants’ Motions to Dismiss, which

are ripe for the Court’s review. (Dkt. 76) Plaintiff advises that the Parties disagree over

the scope of this case and what discovery is relevant, and Plaintiff cannot effectively

respond to discovery until after the Court resolves the Motions to Dismiss. (Id.) Plaintiff

also requests a status conference to address class certification discovery issues and

briefing deadlines. (Dkt. 70) Upon consideration, the Court finds that a stay of discovery
pending resolution of the case-dispositive issues raised in the Motions to Dismiss would

be prudent.

      Accordingly, the Court hereby ORDERS as follows:

              1. Plaintiff’s Motion for Extension of Time and/or Protective Order

                 Regarding Defendants’ Three Motions to Compel and Pending

                 Discovery, (Dkt. 76), is GRANTED. All discovery matters are STAYED

                 pending resolution of the Motions to Dismiss. Should the Court deny

                 the Motions to Dismiss in whole or in part, new discovery response

                 deadlines will be set and an amended Case Management and

                 Scheduling Order will be entered.

              2. In light of the stay, Defendants’ Motions to Compel, (Dkts. 73, 74, 75),

                 are DENIED WITHOUT PREJUDICE. If the discovery matters raised

                 therein are still pertinent after resolution of the Motions to Dismiss,

                 Defendants may refile the Motions to Compel at that time.

              3. Plaintiff’s Motion for Status Conference, (Dkt. 70), is DENIED AS

                 MOOT.

      DONE and ORDERED in Tampa, Florida, this 21st day of August, 2020.




Copies furnished to:
Counsel of Record
Any Unrepresented Person




                                           2
